Order entered September 19, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00859-CV

        IN RE BURNING BUSH MISSIONARY BAPTIST CHURCH, INC., AND
           BURNING BUSH ACADEMY AFFORDABLE DAYCARE, Relators

                    Original Proceeding from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-19-00422-2

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DENY relators’ July 21, 2019 petition for

writ of mandamus. We DENY as moot relators’ August 5, 2019 motion for temporary stay of

underlying proceedings and discovery.




                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE